DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “6” in figure 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
The specification does not mention the reference character “6,” as shown in figure 13.
Appropriate correction is required.

Claim Objections
Claims 24-43 are objected to because of the following informalities:   
In claim 24, “,” should be deleted from lines 3 and 7; “cylinder,” should be changed to --cylinder-- in line 4; --of-- should be added after “outside” in line 4; and --and-- should be added after “element;” in line 6.
In claim 26, “,” should be changed to --;-- in line 2.
In claim 28, --,-- should be deleted from line 2.
In claim 29, --and-- should be added after “segment;” in line 2.
In claim 30, there is lack of antecedent basis in the claim for “the recessed region” in line 3.
In claim 32, “is” should be changed to --being-- in lines 2, 4, and 5; --and-- should be added after “component;” in line 4; --,-- should be deleted from line 5; and “signal” should be changed to --signals-- in line 5.
In claim 34, there is lack of antecedent basis in the claim for “the end part” in line 3.
In claim 35, “is” should be changed to --being-- in lines 3 and 5; there is lack of antecedent basis in the claim for “the other axial side wall” in line 5; --and-- should be added after “cable;” in line 6; --of-- should be added after “outside” in line 8; and --,-- should be deleted from line 10.
In claim 38, --and-- should be added before “the” in line 2.
In claim 41, --of-- should be added after “outside” in line 2; “abuts” should be changed to --abutting-- in line 4; and --and-- should be added before “one” in line 4.
In claim 42, there is lack of antecedent basis in the claim for the third cylinder having a first contraction end, as implied by “a second contraction end” in line 2; and --,-- should be deleted from line 4.
In claim 43, “inward;” should be replaced with --inward, and-- in line 3.
In claims 25-43, “wherein,” should be changed to --wherein-- in line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation “the recessed region” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2006/0013282 to Hanzawa et al [hereinafter Hanzawa].
Referring to claim 24, Hanzawa discloses a sensor (figures 1, 7; paragraphs 82, 99-102), comprising:
a housing (5); 
a detecting element (1) provided inside the housing (5); 
a first cylinder (3) provided inside the housing (5) and sleeved outside of the detecting element (1), the first cylinder (3) having an amount of elastic deformation in a direction intersecting a surface around the detecting element (paragraph 82); and
a particle filler (26) for filling an inner cavity of the housing (5) (figures 9A-9C).

Referring to claim 25, Hanzawa discloses the first cylinder having at least one through-hole provided thereon (figures 9A-9C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hanzawa in view of EP 1978340 to Yoshida.
Referring to claim 32, Hanzawa discloses a sensor having all of the limitations of claim 32, as stated above with respect to claim 24, wherein Hanzawa further discloses that the sensor also comprises a transmitting cable (4) and a wiring harness component (14-18); one end of the transmitting cable (4) being arranged to extend sealedly into the housing (5) (figure 1, paragraph 97) and be connected to the detecting element (1), the other end of the transmitting cable (4) being connected to the wiring harness component (14-18); and the wiring harness component (14-18) being for transmitting signals detected by the detecting element (1) via the transmitting cable (4).
Hanzawa does is silent as to the wiring harness component being connected to an external control circuit for transmitting signals detected by the detecting element via the transmitting cable to the control circuit.
However, Yoshida discloses a sensor (figure 1; paragraphs 19, 26, 44, 45, 51) comprising a temperature detecting element (101) having a wiring harness component that is connected to an external control circuit for transmitting signals detected by the detecting element to the external control circuit to measure temperature (paragraphs 45, 51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanzawa by providing an external control circuit such that the wiring harness component is connected to the external control circuit for transmitting signals detected by the detecting element via the transmitting cable to the control circuit, as suggested by Yoshida, in order to measure temperature.

Referring to claim 33, Hanzawa in view of Yoshida disclose a sensor having all of the limitations of claim 33, as stated above with respect to claim 32, wherein Hanzawa further discloses that one end of the housing (5) away from the detecting element (1) is sealedly sleeved on the transmitting cable (4) (paragraph 97), and that the other end of the housing (5) is arranged to sealedly enclose the detecting element (1) and the first cylinder (3) (paragraph 97).

Referring to claim 35, Hanzawa in view of Yoshida disclose a sensor having all of the limitations of claim 35, as stated above with respect to claim 32, wherein Hanzawa further discloses that the wiring harness component (14-18) comprises a second cylinder (17); an electric line (4a, 14a), one end of the electric line (14a) being arranged to pass through one axial side wall of the second cylinder (17) and be connected to the control circuit (as stated above in view of Yoshida), and the other end of the electric line (4a) is arranged to pass through the other axial side wall of the second cylinder (17) and be connected to the transmitting cable (4); a third cylinder (12), one end of which is sealedly sleeved on a portion of the electric line (4a, 14a) outside of the second cylinder (17) (by 18), the other end of which is arranged to extend in a direction towards the transmitting cable (4) and be sealedly fixed on an outer wall of the transmitting cable (4) (paragraph 85) so as to enclose a connection end of the transmitting cable (4) connecting to the electric line (4a, 14a) inside the third cylinder (12).
Hanzawa does not explicitly disclose that the electric line sealedly passes through the side walls of the second cylinder.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanzawa in view of Yoshida by making the electric line of Hanzawa sealedly pass through the side walls of the second cylinder in order to provide a more hermetically sealed sensor, which Hanzawa discloses is desirable (paragraphs 85, 89, 97).

Allowable Subject Matter
Claims 26-31, 34, and 36-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A sensor, wherein the first cylinder has a recessed region in a radially inward direction; the recessed region is sleeved on the detecting element; and the through-hole is formed in the recessed region (claim 26); and wherein at least two through-holes are provided, the through-holes being distributed in a circumferential direction of the recessed region (claim 30); wherein the end of the housing sleeved on the transmitting cable has a first contraction opening, and the other end of the housing opposite to the first contraction opening has a contraction segment, the end part of the contraction segment being in the form of a closed end, with a gap preserved between an inner wall of the closed end and the detecting element (claim 34); wherein an annular groove is provided on a circumferential outer wall of the second cylinder; the sealing element is nested in the annular groove, and the third cylinder is closely pressed on an outer wall of the sealing element (claim 36); and wherein, when one end of the third cylinder is sealedly sleeved through the elastic sealing element on a portion of the electric line outside the second cylinder, the sealing element is sealedly sleeved on the electric line, with one end thereof facing the second cylinder abutting against an end face of the second cylinder; and one end of the third cylinder away from the transmitting cable is closely sleeved on the sealing element (claim 41).

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure by disclosing a vibration-resistant senor, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
6/9/22